Citation Nr: 1803827	
Decision Date: 01/22/18    Archive Date: 01/31/18

DOCKET NO.  14-20 382A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim for entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for PTSD.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel


INTRODUCTION

The Veteran had active service in the Army from May 1969 to January 1972, to include service in the Republic of Vietnam.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

In connection with this appeal, the Veteran testified at a hearing before the undersigned Veterans Law Judge in July 2017.  A transcript of that hearing is of record.


FINDINGS OF FACT

1.  In an October 1999 rating decision, the Veteran's claim for service connection for PTSD was denied as the evidence failed to establish a diagnosis of PTSD.  This decision was not appealed and no new and material evidence was submitted within a year of that decision.
 
2.  The evidence received since the October 1999 decision includes evidence that relates to an unestablished fact necessary to substantiate the claim for service connection for PTSD, is neither cumulative nor redundant of evidence already of record, and raises a reasonable possibility of substantiating the claim.

3.  Competent and credible medical and lay evidence makes it at least as likely as not (50 percent or greater) that the Veteran's PTSD is due to his active service.

CONCLUSIONS OF LAW

1.  The October 1999 rating decision denying service connection for PTSD is final.  U.S.C. § 7105(c) (1994); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1999).

2.  New and material evidence has been received since the October 1999 rating decision that is sufficient to reopen the Veteran's claim of entitlement to service connection for PTSD.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156(a) (2017).

3.  The criteria for service connection for PTSD have been met.  38 U.S.C. § 1110 (2012); 38 C.F.R. §§ 3.303, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Reopening Claim
	
Generally, a claim that has been finally denied in an unappealed RO decision or a Board decision may not thereafter be reopened and allowed.  38 U.S.C. §§ 7104(b), 7105(c).  The exception is that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C. § 5108.

New evidence means evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

When determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  Pursuant to Shade, evidence is considered new if it has not been previously submitted to agency decision makers, and it is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id.  The Court interprets the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and views the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."

The Veteran's claim of entitlement to service connection for PTSD was denied in October 1999.  The Veteran did not appeal the October 1999 rating decision, nor did he submit any new and material evidence within a year of the October 1999 rating decision.  See 38 C.F.R. §3.156(b).  The October 1999 rating decision thereby became final.

At the time of the October 1999 rating decision, the record consisted of the Veteran's service treatment records (STRs), VA treatment records, and private medical records.

Evidence received since the October 1999 rating decision includes additional private treatment records and VA treatment records, specifically the opinion of a private psychologist regarding the etiology of the Veteran's PTSD.  This evidence is presumed credible for the limited purposes of reopening the claim, and when that is done, the new information is considered to be material and is therefore sufficient to reopen the previously-denied claim.  38 C.F.R. § 3.156(a); Shade v. Shinseki, 24 Vet. App. 110 (2010).  Accordingly, the claim is reopened.

Service Connection

In seeking VA disability compensation, a veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C. § 1110.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303. 

In April 2009, the Veteran filed his claim to reopen his service connection claim for PTSD, which he asserts is due to his service in the Republic of Vietnam.  His military service records show that he was awarded a Bronze Star Medal for his outstanding and meritorious service in connection with military operations against a hostile force in the Republic of Vietnam.

In February 2010, VA verified the Veteran's stressors in the Republic of Vietnam.

The Veteran's treatment records show that he was diagnosed with PTSD and anxiety disorder by his treating physician in September 2011.

In August 2016, the Veteran underwent a private Psychosocial Assessment.  After reviewing the Veteran's claims file, interviewing the Veteran, and conducting an examination, the psychologist diagnosed the Veteran with PTSD and opined that his PTSD was more likely than not due to his active service.

Although other medical opinions have reached the opposite conclusion regarding the Veteran's PTSD, the evidence for and against the Veteran's claim is in at least relative equipoise.

As such, the criteria for service connection for PTSD have been met and the Veteran's claim is granted.

In light of this result, a detailed discussion of VA's various duties to notify and assist is unnecessary (because any potential failure of VA in fulfilling these duties is harmless error).



ORDER

New and material evidence has been presented, and the claim of entitlement to service connection for PTSD is reopened.

Service connection for PTSD is granted.




____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


